NO. 07-08-0490-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  APRIL 29, 2009
                         ______________________________

               CERTAIN PRIMARY UNDERWRITERS AT LLOYD’S,
        LONDON OF M.E.C. &/OR MOBILE EXPRESS CORPORATION AND
           CERTAIN EXCESS UNDERWRITERS AT LLOYD’S, LONDON
        OF M.E.C. &/OR MOBILE EXPRESS CORPORATION , APPELLANTS

                                            V.

           HERRING BANK F/K/A HERRING NATIONAL BANK, APPELLEE
                    _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                NO. 93,282-B; HONORABLE JOHN B. BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS


       On April 27, 2009, appellants Certain Primary Underwriters at Lloyd’s, London of

M.E.C. &/or Mobile Express Corporation and Certain Excess Underwriters at Lloyd’s,

London of M.E.C. &/or Mobile Express Corporation filed a motion to dismiss their appeal.

According to the motion, the parties reached a settlement. In the motion, counsel for

appellants states that he conferred with counsel for appellee and counsel for appellee does

not oppose the motion. Appellants further request taxation of appellate costs against them.
      The motion to dismiss is granted and the appeal is dismissed. Tex. R. App. P.

42.1(a)(1). Costs of the appeal are taxed against appellants.


      Having dismissed the appeal at appellants’ request, we will not entertain a motion

for rehearing and our mandate will issue forthwith.




                                         James T. Campbell
                                              Justice




                                            2